Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ remarks and amendments, filed on January 24, 2022, have been carefully considered.  No claims have been canceled or added; claims 1-20 remain pending in this application.

Election/Restrictions
Claims 1-3 and 16-20 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected methods, there being no allowable generic or linking claim. Election was made without traverse in the previous Office Action, and affirmed in Applicants’ aforementioned remarks.
Claims 4-15 remain presently under consideration by the Examiner.

Withdrawn Objection and Rejections
	The following objection and rejections of record, stated in the previous Office Action, have been withdrawn in view of Applicants’ amendments and persuasive traversing arguments:
	a. The objection to claim 8 for the informality therein;
	b. The 35 U.S.C. 112(b)/35 U.S.C. 112 (pre-AIA ), second paragraph, rejection of claims 10-15;
claims 4 and 7 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/0153133);
	d. The 35 U.S.C. 103 rejection of claims 4, 8, and 9 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/0153133) in view of McDaniel (U. S. Patent No. 4,368,303, Applicants’ submitted art); and
	e. The 35 U.S.C. 103 rejection of claims 5, 6, and 10-15 as being unpatentable over McDaniel et al. (U. S. Patent Publication No. 2019/0153133) in view of McDaniel (U. S. Patent No. 4,368,303, Applicants’ submitted art) as applied to claims 4, 8, and 9, and further in view of McDaniel (U. S. Patent No. 4,424,320, Applicants’ submitted art).

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
a. Please cancel non-elected claims 1-3 and 16-20 without prejudice or disclaimer.
claims 1-3 and 16-20 directed to inventions non-elected without traverse.  Accordingly, claims 1-3 and 16-20 have been cancelled.

Allowable Subject Matter
Claims 4-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As convincingly argued by Applicants, McDaniel et al. (‘133) does not teach or suggest the presence of an aqueous solvent.  Further, the remaining cited references of record teach, for example, aqueous solutions of water-soluble chromium compounds or of water-soluble titanium compounds; however, these references do not teach or suggest the employment of aqueous solvents.  See, for example, col. 5, lines 38-45 of McDaniel ‘303, and col. 3, lines 18-40 of McDaniel ‘320.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L HAILEY whose telephone number is (571)272-1369. The examiner can normally be reached Monday-Friday, 7 a.m. to 3:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu (Coris) Fung, can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 





/Patricia L. Hailey/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        February 2, 2022